Citation Nr: 1402500	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to May 1946, and from October 1948 to August 1952.  He died in October 2008.  The appellant is his surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision.  In September 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript from that hearing is of record.

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate states that the immediate cause of his death was metastatic colon cancer.  In September 2013, the Board remanded the appellant's claim to obtain VA treatment records.  These records were obtained and describe outpatient treatment up to the month before the Veteran's death, but do not show any treatment for colon cancer.  On the death certificate, it is noted that the Terrebonne General Medical Center was the place of the Veteran's death.  As such, since there is currently a lack of evidence showing the Veteran had cancer, these records should be obtained prior to rendering a decision in this case. 

On August 14, 2008, at the Houma outpatient clinic, the Veteran complained of abdominal pain and weight loss.  The plan included getting an ultrasound.  On September 4, 2008, he was seen at the VA Medical Center in Houston for the same complaints.  A note dated September 16, 2008, from Houma indicates that the Veteran was evaluated at "TGMC on 9/10/08 for abdominal pain.  CT abdomen and labs done."  Presumably, this refers to Terrebonne General Medical Center.  The VA note indicated that the CT scan showed an abdominal aortic aneurysm ("AAA"), a cyst, and diverticulosis. 

The September 16, 2008, VA Houma note also stated the Veteran had an appointment to follow-up with a local gastrointestinal physician - Dr. Pelligran.  An online search shows a Dr. David Pellegrin in Houma who specializes in gastroenterology.  These records would also be relevant. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the appellant to provide any necessary release then obtain any treatment records of the Veteran from the Terrebonne General Medical Center and Dr. Pelligrin in Houma dated in 2008.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



